Citation Nr: 1454961	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in April 2012.  

This case was previously before the Board in August 2012 when, in pertinent part, it was remanded for additional development.  The Board remand included the matter of entitlement to a compensable rating for bilateral hearing loss for the issuance of a statement of the case.  A statement of the case was provided to the Veteran in September 2014, and he did not perfect an appeal in the matter.  Hence, the matter is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) with major depressive disorder (rated 50 percent); tinnitus (rated 10 percent); bilateral hearing loss (rated 0 percent).  The combined disability rating is 60 percent.  

2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter provided notice to the Veteran.  The March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of the case.  The Veteran's pertinent post-service treatment records have been secured, including VA, private and Social Security Administration (SSA) treatment records.  He was also afforded multiple VA examinations in pursuit of his claim.  The Board finds cumulatively the examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's remand directives as the OR provided more recent examinations and issued a SSOC.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).   

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD) with major depressive disorder (rated 50 percent); tinnitus (rated 10 percent); bilateral hearing loss (rated 0 percent).  The combined disability rating is 60 percent.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

The Veteran has reported that he last worked in 2007 as a salesperson.  The evidence shows that his educational background includes a GED, and that his post-service employment has mostly been working in an apparel factory, both as a manager (from 1965-1978), and as an owner (1979-2003).  He has also worked for an asphalt company to help develop the business plan and manage the business (from 2003-2005), and more recently as a salesperson.  See, e.g., May 2013 VA psychiatric examination report.  

In a January 2012 SSA decision, it was found that the Veteran has not engaged in substantial gainful activity since June 2006.  The Veteran had severe impairments due to his back disorder, fatigue, depression, PTSD, and anxiety.  Due to his mental disorders, the Veteran was found to have mild restriction in activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  It was also found that the Veteran has the residual functional capacity to perform the full range of sedentary work.  Due to his pain and symptoms from his impairments, the Veteran was limited to sedentary work activity, but unable to perform any past relevant work.  

At the April 2012 video conference hearing, the Veteran testified that he last worked in 2006, and that he believes his psychiatric disorder is severe enough he can no longer work.  

On January 2013 VA audiological examination, the Veteran reported difficulty hearing, relating that half the time he does not hear what his spouse is saying to him.  He further indicated that he was laid off from his last job in sales because of his hearing loss and his difficulty hearing customers.  The examiner opined that the Veteran's hearing loss did not make him unemployable.  It was noted that the Veteran did not wear hearing aids when he was laid off, but they were later obtained after his termination.  There is no evidence the Veteran has tried to get another job since being laid off.  While it may be difficult for him to perform in a work environment, his hearing loss does not make him unemployable.  Hearing aids should assist greatly.  The examiner also opined that the Veteran's tinnitus does not make him unemployable.  While the Veteran finds his tinnitus to be irritating, he did not indicate that it previously affected his ability to work, or that it would make him unable to work now.  

On May 2013 VA psychological examination, it was noted that the Veteran's dysthymic disorder is his major problem and the main cause of his dysfunction.  It was opined that at least 60 percent of the Veteran's PTSD is very mild.  The examiner noted that it was documented in several treatment notes that the Veteran closed his business in part because of the economy and also because of the need to take care of his comatose daughter and needing to raise his grandchild.  The examiner opined that the Veteran's PTSD does not prevent his ability to do physical and sedentary work.  At worst, his ability to retain instructions and sustain concentration to perform simple tasks, his ability to sustain concentration to task persistence and pace, and his ability to respond appropriate to changes in the work setting, were only mildly impaired by his PTSD and dysthymic disorder.  The Veteran's ability to understand and follow instructions was not impaired by his psychiatric disorders.  His ability to respond appropriately to co-workers, supervisors or the general public suggested he would do best at more solitary tasks.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion supporting the Veteran's argument that he can no longer work or that his service-connected disabilities preclude substantially gainful employment.  In this regard, the Board is aware of the January 2012 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  In addition, the January 2012 SSA decision was, in part, based on his nonservice-connected back disability, limiting the probative value of the decision.  

The Board does not dispute the Veteran experiences occupational impairment due to his service-connected disabilities.  However, the record reflects that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. § 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board acknowledges the lay statements the Veteran has submitted by individuals reported as to his problems while working, including from T. Weinman that the Veteran was laid off in 2007, in part, because of his difficulties hearing.  While such statements are competent to the extent they report the Veteran's various symptoms, they are not competent to provide an opinion as to whether his service-connected disabilities are of such severity as to preclude substantially gainful employment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   

The Board also finds that the GAF scores assigned do not provide a basis to award TDIU.  The GAF scores during the appeal period ranged from 40 to 60, with scores from 31-40 reflecting "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  The record reflects that the Veteran does not suffer from hallucinations, that he has been oriented to person, place and time, and that his thoughts have been logical and coherent throughout the appeal period.  See, e.g., October 2010 VA psychiatry medication management report.  There is also no evidence of obsessional rituals that interfere with routine activities.  The record also reflects that he has a good relationship with his wife and son.  See, e.g., October 2012 VA psychiatry report.  Hence, the lower GAF scores are inconsistent with the clinical findings reported, and as they are also unexplained, may not be found to be dispositive.  

As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the Board finds the benefit sought on appeal must be denied.  




ORDER

Entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


